Gibbons, J.,
with whom Cherry, C.J., agrees, concurring:
While I concur with the majority that the district court has jurisdiction to consider the motion to vacate, I write separately to emphasize that the district must address the equitable estoppel arguments raised by the landowners in their opposition to the motion to remand. Among other things, the district court should consider the timeline in this case.
Sierra Pacific filed its initial complaint for condemnation on February 27, 2008. On May 16, 2008, the district court granted Sierra Pacific’s motion for occupancy. At that time, Sierra Pacific *504deposited the amount of $1,920,000 with the district court clerk. This amount was based upon Sierra Pacific’s appraisal of the property. Approximately two years later, the jury awarded the landowners just compensation in the amount of $4.4 million. After the jury award was entered, the parties entered into a stipulation on August 30, 2010, for entry of judgment and for entry of a final order of condemnation. The stipulation was also executed by the attorney for the Borda Family Limited Partnership, which according to the stipulation was the payee of a promissory note and the beneficiary of a deed of trust secured by the subject property. The stipulation contained terms that provided for the satisfaction of the Borda Family Limited Partnership’s promissory note.
On August 30, 2010, Sierra Pacific paid the total amount due pursuant to the terms of the stipulation. According to the landowners, the Borda Family Limited Partnership then reconveyed its deed of trust so that Sierra Pacific would receive marketable title to the subject property. In addition to satisfying the promissory note to the Borda Family Limited Partnership, the landowners further assert that they paid off an additional note secured by a deed of trust for the full real estate commission due and owing to Schafer Pacific Properties before distributing the remaining balance of the just compensation amount to approximately 300 of the landowners’ partners. On September 21, 2010, the district court entered a judgment of condemnation pursuant to the stipulation entered into by the parties.
The landowners argue that Sierra Pacific was well aware that all payments would be made as a result of the stipulation of August 30, 2010. The landowners further argue that re-purchasing the property from Sierra Pacific at this time is a practical impossibility. Thus, when deciding the motion to vacate, the district court should consider these facts, together with all other factual issues raised by the landowners and Sierra Pacific, to determine whether there are grounds for equitable estoppel. Mahban v. MGM Grand-Hotels, 100 Nev. 593, 596, 691 P.2d 421, 423 (1984).